J-A15015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SHEMSTCHAAS LAGBARA,                      :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                Appellee                  :
                                          :
         v.                               :
                                          :
NAJUMA-MAAT LAGBARA,                      :
                                          :
                Appellant                 :     No. 1403 EDA 2019


                Appeal from the Order Entered May 3, 2019
           in the Court of Common Pleas of Philadelphia County
              Civil Division at No(s): 01377 June Term, 2018


BEFORE: LAZARUS, J., KING, J. and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.: FILED AUGUST 14, 2020

      I reach the same result as the Majority, to quash this appeal, but come

to that result by a somewhat different route.

      The September 13, 2018 order following the case management

conference, although rather unorthodox because there was apparently no

motion for judgment on the pleadings, did indeed grant such relief “upon

review of the pleadings.” That order was not an appealable order. Because

the order did not deal with Walter Moody, a named defendant, it did not

dispose of all claims and all parties as required for a final order pursuant to

Pa.R.A.P. 341(b)(1).

      Once Moody was dismissed from the case following Appellee’s praecipe

to do so, the September 13, 2018 order became final. Appellant had thirty

days from February 13, 2019, the date of dismissal of Moody, to file an


* Retired Senior Judge assigned to the Superior Court.
J-A15015-20

appeal.   Because she failed to file her appeal until May 6, 2019, some 52

days too late, her appeal was untimely.




                                   -2-